DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 07/26/2021.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/20/2000 & 04/23/2000 have been considered by the Examiner.  It is noted, that the foreign 


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “magnets are axially offset from each other”  in Claim 11, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
The abstract of the disclosure is objected to because:
The abstract uses implied phrases (line 1).
The abstract does not describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The abstract refers to purported merits (line 4).
Correction is required.  See MPEP § 608.01(b).


The disclosure is objected to because of the following informalities: the continuing data needs to be update, such that in Paragraph 0001, line 2, after “2016,” --now US Patent 10/465,489,-- should be added.  
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Some of the errors noted by the Examiner are:
The disclosure contains amended notation throughout, such as in Paragraph 0073, lines 9-10, “FIGS. 2A and 2B show[[s]]”.  Absent an amendment it is unclear why this notation is being used.  It is noted, that some of the notation is removed in the published document and some is not (see Paragraph 0073, as published).  This notation needs to be removed by amendment or else it will cause issues at time of allowance.
Paragraphs 00105 to Paragraph 00106, recitation of “fluid stator 710” and “fluid rotor 712” (starting in Paragraph 00105 and continuing through out the disclosure) are not in agreeance with Figure 7.  Paragraph  00106, line 
Paragraph 00108, line 12, recitation of “electing rotor 810” would be clearer if rewritten as --electric rotor 720--.  It is noted that the disclosure refers to 720 as both a “electric motor” (in Paragraph 00107) and “permanent magnet motor” (in Paragraph 00161).  Applicants should review the disclosure for consistency.
Paragraph 00110, line 20, recitation of “electric stator 6-616” would be clearer if rewritten as --electric stator 716--.
Paragraph 00125, lines 2-3, “ball 1102b” would be clearer if rewritten as --ball 1102B-- and “1120 t” would  be clearer if rewritten as --1120--.
Paragraph 00155, line 6, recitation of “At 16504” would be clearer if rewritten as --At 1604--.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --Downhole Blower System With A Passive Magnetic Radial Bearing Assembly--.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 13-16 of U.S. Patent No. 10,465,489.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 14 of the instant application requires all the structural limitations of Claim 1 of US 10,465,489.  While Claim 1 of US 10,465,489 additionally requires the structure of “an active damper coupled to the bearing shaft, the damper configured to damp a vibration of the bearing shaft responsive to transferring the rotation between the blower and the electric machine”; this structure is contained in Claim 14 of the instant application, i.e. an “active damper assembly comprises: a damper magnet coupled to the bearing shaft,…wherein the vibration of the bearing shaft induces an induced vibration in the damper magnet”.  While the wording is not identical, Claim 14 of the instant application anticipates Claim 1 of US 10,465,489 by requiring the magnet of the active damper coupled to the bearing shaft as well the intended use of the damper assembly, namely the damper configured to damp a vibration in the shaft between the .
With respect to Claims 15-18 of the instant application, these claims are identical to Claims 13-16 of US 10,465,489, respectively, with similar pendency.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For purposes of examination the proposed readings will be assumed unless otherwise stated.
Claims 1-11 and 13-18, line 1 and Claim 12, line 3, recitation of “downhole-type blower” renders the claims indefinite.  See MPEP 2173.05(b) III(e).  For purposes of examination the term “type” will be considered deleted.
Claim 6, lines 1-2, recitation of “an exterior surface the shaft” is not clear in context.  This limitation would be clearer if rewritten as --an exterior surface of the shaft--.
Claim 12, lines 5-6, recitation of “first passive mag radial bearing assembly” is not clear in context.  This limitation would be clearer if rewritten as --first passive magnetic radial bearing assembly--.
Claim 14, lines 1-2, recitation of “the active damper assembly comprises:” lacks antecedent basis.  This limitation would be clearer if rewritten as --an active damper assembly comprising--.
Claim 14, line 4, recitation of “the plurality of radial bearing assemblies” lacks antecedent basis.  This limitation would be clearer it rewritten as --a plurality of radial bearing assemblies--.
Claim 15, line 3, recitation of “a first pole” is not clear in context.  It is unclear if this is the same as the “a first pole” in Claim 14, line 7.  This limitation would be clearer if rewritten as --the first pole--.
Claim 16, line 4, recitation of “on axially opposite” is not clear in context.  This limitation would be clearer if rewritten as --axially opposite--.
Claim 16, line 3, recitation of “a second pole” is not clear in context.  It is unclear if this is the same as the “a second pole” in Claim 14, line 7.  This limitation would be clearer if rewritten as --the second pole--.
Claim 18, line 4, recitation of “on axially opposite” is not clear in context.  This limitation would be clearer if rewritten as --axially opposite--.
Claim 18, line 6, recitation of “pole.  The downhole-type blower system of Claim 17, further comprising:” would be clearer if rewritten as --pole; and--.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. US Pub 2016/0273324, in view of Da Silva et al. US Pub. 2014/0199179 (embodiment of Figures 2/4/10, Paragraph 0073, lines 1-2).

With respect to Claim 1, Yamaguchi et al. disclose a downhole-type blower system 1 (see Figure 2) comprising: a blower 3 configured to be positioned (see Figure 2) in a wellbore 5, the blower 3 configured to rotatably drive (Paragraph 0028, lines 1-3) or be driven by fluid produced through the wellbore 5; an electric machine 8 configured to be positioned downhole (below, see Figure 3) of the blower 3, the electric machine 8 configured to rotatably drive (Paragraph 0032, lines 1-4) or be driven by the blower; a bearing shaft 2 coupling (see Figure 3) the blower 3 and the electric machine 8, the bearing shaft 2 configured to transfer rotation between (Paragraph 0032, lines 1-4) the 

With respect to Claim 3, as it depends from Claim 1, Da Silva et al. further teach . the bearing shaft 1 comprises a shaft magnet assembly 114/104 comprising a plurality (114 left and right and 104 left and right in Figures 2/4/10, portrait view) of axially-magnetized (Paragraph 0071, lines 1-8) magnets (114/104 left and right).
With respect to Claim 4, as it depends from Claim 3, Da Silva et al. further teach the plurality of axially-magnetized magnets (114/104 left and right) are radially (as seen in Figure 4) imbedded (via 18/8, “shrunk fitted”, Paragraph 0075, lines 1-4) into the bearing shaft 1.

With respect to Claim 5, as it depends from Claim 3, Da Silva et al. further teach. the plurality of axially-magnetized magnets (114/104 left and right) are arranged so that magnet polarities alternate (see arrows in 114/104 left and right in Figure 10) along an axis (centerline of 1) of the bearing shaft 1 .

With respect to Claim 7, as it depends from Claim 3, Da Silva et al. further teach a stator magnet assembly 134/124 surrounding the bearing shaft 1, the stator magnet assembly 134/124 comprising a plurality of stator magnets (134left and right and 124 left and right, in Figures 2, 4, and 10).

With respect to Claim 8, as it depends from Claim 7, Da Silva et al. further teach identical poles (see arrows in 114/104 and 134/124 in Figures 2, 4 and 10) of the plurality of stator magnets (134/124 left and right) and the plurality of axially-magnetized magnets (114/104 left and right) are substantially in line with one another (see Figures 2, 4 and 10).

With respect to Claim 9, as it depends from Claim 7. Da Silva et al. further teach the plurality of stator magnets (134/124 left and right) are separated from each other by a first plurality of spacers 132/122, and wherein the plurality of axially-magnetized magnets (114/104 left and right) are separated from each other by a second plurality of spacers 112/12.



With respect to Claim 13, as it depends from Claim 1, although Yamaguchi et al. disclose most of the limitations of the claim, including a down hole-type blower system 


Claims 1, 3, 7 and 9-11 are rejected, in the alternative, under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (mentioned previously), in view of Jungmayr et al. US Pub. 2008/0074010 (embodiment of Figure 16).

With respect to Claim 1, Yamaguchi et al. disclose a downhole-type blower system 1 (see Figure 2) comprising: a blower 3 configured to be positioned (see Figure 2) in a wellbore 5, the blower 3 configured to rotatably drive (Paragraph 0028, lines 1-3) 
	(In is noted that Jungmayr et al. teach passive bearings 16 and 18 (see Figure 3) which are bearings 254 (Paragraph 0088 and 0086) seen in Figure 16.  Figure 16 only 

With respect to Claim 3, as it depends from Claim 1, Jungmayr et al. further teach the bearing shaft 34 comprises a shaft magnet assembly (274/276, and counter parts in top 16 see Figures 3 and 16) comprising a plurality of axially-magnetized (see N and S along the axis of 34) magnets (274 and 276, and counter parts in 16).

With respect to Claim 7, as it depends from Claim 3, Jungmayr et al. further teach a stator magnet assembly 270/272 surrounding the bearing shaft, the stator magnet assembly 270/272 comprising a plurality of stator magnets (270 and 272, and counter parts in 16, see Figure 16).

With respect to Claim 9, as it depends from Claim 7, Jungmayr et al. further teach the plurality of stator magnets (270-272 and counter parts in 16) are separated from each other by a first plurality of spacers (300 and counter parts in 16), and wherein the plurality of axially-magnetized magnets (274-276 and counter parts in 16) are separated from each other by a second plurality of spacers (302 and counter parts in 16).  

With respect to Claim 10, as it depends from Claim 9, Jungmayr et al. further teach the first plurality of spacers (300 and counter parts in 16) and the second plurality of spacers (302 and counter parts in 16) are non-magnetic and electrically non-
Further, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used a non-magnetic/conductive material, in the spacers of Jungmayr et al., because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

With respect to Claim 11, as it depends from Claim 7, Jungmayr et al. further teach the plurality of stator magnets (270-272 and counter parts in 16) and the plurality of axially-magnetized magnets (274-276 and counter parts in 16) are axially offset from each other (see Figure 17A).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over
Yamaguchi et al., in view of Da Silva et al. (both mentioned previously), in further view of Kummeth US Pub. 2010/0127589.

With respect to Claim 2, as it depends from Claim 1, although Yamaguchi et al. disclose most of the limitations of the claim, including magnetically supporting (Paragraph 0032, lines 6-8) a bearing shaft 2, and Da Silva et al. teachings of a passive magnetic bearing; both Yamaguchi et al. and Da Silva et al. are silent on the bearings shaft is made from a non-magnetic material.  Kummeth disclosing a shaft 101 supported 
Further, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used a non-magnetic material, in the shaft of Yamaguchi et al., because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al., in view of Da Silva et al. (both mentioned previously), in further view of Miyamoto et al. US 5,679,992 as an evidentiary reference.

With respect to Claim 6, as it depends from Claim 3, although the combination of prior art teach most of the limitations of the claim, including Yamaguchi et al. disclosure of a downhole-type blower system 1 (see Figure 2), and Da Silva et al. teaching of a plurality (114/104 left and right in Figures 2, 4 and 10, portrait view) of axially-magnetized (Paragraph 0071, lines 1-8) magnets, both Yamaguchi et al. and Da Silva 
Further, this simple modification is only a rearrangement of the magnets taught by Da Silva et al. and it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.


Allowable Subject Matter
Claims 14-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Also a double patenting rejections will need to be overcome.


With respect to Claim 14, the prior art of record does not disclose or make obvious a downhole blower system comprising: a blower configured to be positioned in a wellbore, the blower configured to rotatably drive or be driven by fluid produced through the wellbore; an electric machine configured to be positioned downhole of the blower, the electric machine configured to rotatably drive or be driven by the blower; a bearing shaft coupling the blower and the electric machine, the bearing shaft configured to transfer rotation between the blower and the electric machine; and a passive magnetic radial bearing assembly configured to magnetically support the bearing shaft, but more specifically,
an active damper assembly comprises: a damper magnet coupled to the bearing shaft, the damper magnet positioned between a plurality of radial bearing assemblies, wherein the vibration of the bearing shaft induces an induced vibration in the damper magnet; a first damper magnet pole shoe and a second damper magnet pole shoe coupled to a first pole and a second pole, respectively of the damper magnet, the first damper magnet pole shoe and the second damper magnet pole shoe configured to maintain uniformity of magnetic fields generated by the damper magnet; and a damper sleeve positioned over outer diameters of the damper magnet, the first damper magnet pole shoe and the second damper magnet pole shoe.
With respect to Claims 15-18, their pendency on Claim 14 make them allowable.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yeh et al. US Pub. 2005/0140228 teach a blower with a passive magnetic bearing.
Ries et al. US Pub. 2004/0075355 teach a magnetic bearing with spacers.
Rawal et al. US 5,547,350 teach a compressor with active and passive magnetic bearings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


Timothy P. Solak
/tps/
Art Unit 3746
11/20/2021

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746